DETAILED ACTION


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
 
Response to Remarks/Arguments

Applicant arguments with respect to prior art rejection are moot in view of new ground of rejection. The analysis introduced new prior arts.

Following prior arts are considered pertinent to applicant's disclosure.
US 20160345011 A1 (hereinafter Naing)
US 20090116759 A1 (Suzuki)
US 20170339404 A1 (Panusopone)
US 20160286232 A1 (hereinafter Li)
US 20090116759 A1 
W. YANG, et al., "Efficient Motor Vector Coding Algorithms Based on Adaptive Template Matching Techniques", 39th VCEG Meeting, no. VCEG-AM16, January 16, 2010.(hereinafter Yang)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Naing in view of Suzuki.

Regarding claim 1. Naing teaches a method of encoding video, using a processor, comprising: defining a plurality of coding unit (CU) templates within a reconstructed[(Fig.8 step s1001, para 73)] , each of the CU templates being positioned at least one of (1) above of a current decoding position for a coding unit and (2) to the left of said current decoding position for said coding unit and where each of said CU templates is positioned adjacent to said coding unit within a same said video frame of said video [(
“selecting one nearby template from N (N being an integer equal to or greater than 2) nearby templates that are predefined for a current block and represent different regions spatially adjacent to the current block” (the abstract and para 10)

reconstructed images in the region represented by the nearby template are generated” (para 75)
)]  where each of said CU templates has a different combination of a height and a width with respect to the other said CU templates;[(Fig. 2-7, target block position is the current decoding position)] [(“nearby templates that are predefined for a current block and represent different regions spatially adjacent to the current block” para 67. Again it should not be confused with motion vector determination. Motion vector determination is done with reference picture. But that is not part of template. Motion vector determination is done using the selected template. That is the template selection process does not require reference frame or other frames. See Fig.2-7 for specific template locations)] 
testing each of said CU templates within said reconstructed pixel area within a first video frame of said video with respect to said decoding position for said coding unit within said first video frame of said video and not within different video frame of said video[(testing/priority determination of  the templates for selection para 136-137, Fig.11 )]  and
[(para 10, Fig.1)] 

Naing does not explicitly teaches where said testing is free from being based upon any video frames different than said video frame including said coding unit and selecting one of said CU templates based on said testing based upon a standard being determined as a result of said testing between said decoding position for said coding unit within said first video frame of said video and said CU templates within said reconstructed pixel area within said first video frame of said video

However, in the same/related field of endeavor, Suzuki  teaches said testing is free from being based upon any video frames different than said video frame including said coding unit and selecting one of said CU templates based on said testing [(template is selected based on comparing with reproduced signal para 24; for intra-frame prediction the matching is limited to only region of frame 403 {para 171})]  based upon a standard being determined as a result of said testing between said decoding position for said coding unit within said first video frame of said video and said CU templates within said reconstructed pixel area within said first video frame of said video [(para 216 & 217, 202, 203 & Fig.14)] 

/modes.

Naing teaches regarding claim 2. The method of encoding videoof claim 1 wherein said coding template is comprised of pixels positioned to the left of the coding unit.[[(para 112, Fig.3, please note target block=current block)]

Naing teaches regarding claim 3. The method of encoding videoof claim 2 wherein said coding template has a height equal to said height of said coding unit.[(para 112, Fig.3, please note target block=current block)]

Naing teaches regarding claim 4. The method of encoding videoof claim 3 wherein said coding template has a width equal to or less than said width of said coding unit.[(para 112, Fig.3,  because of the alternative expression “or” only one is required)]


Naing teaches regarding claim 6. The method of encoding videoof claim 1 wherein said coding template is comprised of pixels positioned above the coding unit..[(para 111, Fig.2)]


Naing teaches regarding claim 7. The method of encoding videoof claim 6 wherein said coding template has a width equal to said width of said coding unit.[(para 111, Fig.2)]

Naing teaches regarding claim 8. The method of encoding videoof claim 7 wherein said coding template has a height equal to or less than said height of said coding unit.[(para 111, Fig.2)]


Naing teaches regarding claim 10. The method of encoding videoof claim 1 wherein said coding template is comprised of pixels positioned above and to the left of the coding unit..[(para 113, Fig.4)]


Naing teaches regarding claim 11. The method of encoding videoof claim 10 wherein said coding template has a thickness equal to or less than said height of said coding [(Fig. 4, HEIGHT1T & WIDTH1T are considered  thickness of template, see the figure )]

Naing teaches regarding claim 12. The method and encoding videoof claim 11 wherein said coding template has a thickness equal to or less than said width of said coding unit..[(Fig. 4, HEIGHT1T & WIDTH1T are considered thickness of template, see the figure )]


Naing teaches regarding claim 13. The method of encoding videoof claim 12 wherein said thickness of said coding template is variable.[(Fig. 4, HEIGHT1T & WIDTH1T are considered thickness of template, see the figure)]


Regarding Claim 14:  The corresponding limitations of these claims are analyzed with respect to claims 1 additionally Naing teaches a system of encoding video comprising: receiving a coding unit in memory: and using the memory [(para 13, 95, 200, Fig.37)] and a processor for testing [(para 199)] 


Regarding Claim 15-19:  The corresponding limitations of these claims are analyzed with respect to claims 2-4, 6-8 and 10-13.


Claim 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Naing in view of Suzuki in view of Yang.

Regarding Claims 5: Naing in view of Suzuki does not explicitly teaches said width of said coding template is variable (in the context of the limitation of claim 4).

However, in the same/related field of endeavor, Yang teachessaid width of said coding template is variable[(section 2.2, the width varies between 1-4)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would enhance the template matching [(Yangsection 2.2)]

Regarding Claims 9: Naing does not explicitly teaches said height of said coding template is variable (in the context of the limitation of claim 8).

However, in the same/related field of endeavor, Yang teaches said height of said coding template is variable [(section 2.2, the height varies between 1-4)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would enhance the template matching [(Yang section 2.2)]

Claims 1-4, 6-8, 10-19 are  rejected under 35 U.S.C. 103 as being unpatentable over Naing in view of Panusopane.

Regarding claim 1. Naing teaches a method of encoding video, using a processor, comprising: defining a plurality of coding unit (CU) templates within a reconstructed[(Fig.8 step s1001, para 73)] , each of the CU templates being positioned at least one of (1) above of a current decoding position for a coding unit and (2) to the left of said current decoding position for said coding unit and where each of said CU templates is positioned adjacent to said coding unit within a same said video frame of said video [(
“selecting one nearby template from N (N being an integer equal to or greater than 2) nearby templates that are predefined for a current block and represent different regions spatially adjacent to the current block” (the abstract and para 10)

“in the selection of the nearby template, priorities are determined for a plurality of nearby templates to be candidates in the N nearby templates, and a nearby template with the highest reconstructed images in the region represented by the nearby template are generated” (para 75)
)]  where each of said CU templates has a different combination of a height and a width with respect to the other said CU templates;[(Fig. 2-7, target block position is the current decoding position)] [(“nearby templates that are predefined for a current block and represent different regions spatially adjacent to the current block” para 67. Again it should not be confused with motion vector determination. Motion vector determination is done with reference picture. But that is not part of template. Motion vector determination is done using the selected template. That is the template selection process does not require reference frame or other frames. See Fig.2-7 for specific template locations)] 
testing each of said CU templates within said reconstructed pixel area within a first video frame of said video with respect to said decoding position for said coding unit within said first video frame of said video and not within different video frame of said video[(testing/priority determination of  the templates for selection para 136-137, Fig.11 )]  and
[(para 10, Fig.1)] 

Naing does not explicitly teaches where said testing is free from being based upon any video frames different than said video frame including said coding unit and selecting one of said CU templates based on said testing based upon a standard being determined as a result of said testing between said decoding position for said coding unit within said first video frame of said video and said CU templates within said reconstructed pixel area within said first video frame of said video

However, in the same/related field of endeavor, Panusopane teaches said testing is free from being based upon any video frames different than said video frame including said coding unit and selecting one of said CU templates based on said testing [(template is selected based for intra prediction, therefore it is based on same frame {para 4 & abstract})]  based upon a standard being determined as a result of said testing between said decoding position for said coding unit within said first video frame of said video and said CU templates within said reconstructed pixel area within said first video frame of said video [(para 5, 6 & 90)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the /modes.

Naing teaches regarding claim 2. The method of encoding videoof claim 1 wherein said coding template is comprised of pixels positioned to the left of the coding unit.[[(para 112, Fig.3, please note target block=current block)]

Naing teaches regarding claim 3. The method of encoding videoof claim 2 wherein said coding template has a height equal to said height of said coding unit.[(para 112, Fig.3, please note target block=current block)]

Naing teaches regarding claim 4. The method of encoding videoof claim 3 wherein said coding template has a width equal to or less than said width of said coding unit.[(para 112, Fig.3,  because of the alternative expression “or” only one is required)]


Naing teaches regarding claim 6. The method of encoding videoof claim 1 wherein said coding template is comprised of pixels positioned above the coding unit..[(para 111, Fig.2)]


Naing teaches regarding claim 7. The method of encoding videoof claim 6 wherein said coding template has a width equal to said width of said coding unit.[(para 111, Fig.2)]

Naing teaches regarding claim 8. The method of encoding videoof claim 7 wherein said coding template has a height equal to or less than said height of said coding unit.[(para 111, Fig.2)]


Naing teaches regarding claim 10. The method of encoding videoof claim 1 wherein said coding template is comprised of pixels positioned above and to the left of the coding unit..[(para 113, Fig.4)]


Naing teaches regarding claim 11. The method of encoding videoof claim 10 wherein said coding template has a thickness equal to or less than said height of said coding unit.[(Fig. 4, HEIGHT1T & WIDTH1T are considered  thickness of template, see the figure )]

Naing teaches regarding claim 12. The method and encoding videoof claim 11 wherein said coding template has a thickness equal to or less than said width of said coding unit..[(Fig. 4, HEIGHT1T & WIDTH1T are considered  thickness of template, see the figure )]


Naing teaches regarding claim 13. The method of encoding videoof claim 12 wherein said thickness of said coding template is variable.[(Fig. 4, HEIGHT1T & WIDTH1T are considered thickness of template, see the figure)]


Regarding Claim 14:  The corresponding limitations of these claims are analyzed with respect to claims 1 additionally Naing teaches a system of encoding video comprising: receiving a coding unit in memory: and using the memory [(para 13, 95, 200, Fig.37)] and a processor for testing [(para 199)] 


Regarding Claim 15-19:  The corresponding limitations of these claims are analyzed with respect to claims 2-4, 6-8 and 10-13.


Claim 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Naing in view of  Panusopane in view of Yang.

Regarding Claims 5: Naing in view of Panusopane does not explicitly teaches said width of said coding template is variable (in the context of the limitation of claim 4).

However, in the same/related field of endeavor, Yang teachessaid width of said coding template is variable[(section 2.2, the width varies between 1-4)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would enhance the template matching [(Yangsection 2.2)]

Regarding Claims 9: Naing does not explicitly teaches said height of said coding template is variable (in the context of the limitation of claim 8).

However, in the same/related field of endeavor, Yang teaches said height of said coding template is variable [(section 2.2, the height varies between 1-4)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the [(Yang section 2.2)]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486